               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
                                    )
JOHN RODRIGUES, JR.,                )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 18-00027 ACK-WRP
                                    )
COUNTY OF HAWAII; SAMUEL JELSMA,    )
individually, DOE PERSONS 1-10;     )
DOE PARTNERSHIPS 1-10; DOE          )
CORPORATIONS 1-10; ROE              )
“NON-PROFIT” CORPORATIONS 1-10;     )
AND ROE GOVERNMENTAL                )
ENTITIES 1-10,                      )
                                    )
               Defendants.          )
___________________________________)

 ORDER GRANTING DEFENDANTS COUNTY OF HAWAII AND SAMUEL JELSMA’S
                   MOTION FOR SUMMARY JUDGMENT

          This case arises from a 2017 incident involving

retired police officer Plaintiff John Rodrigues, Jr.

(“Plaintiff”) and officers of the Hawai`i County Police

Department (“HCPD”) that ultimately led to Plaintiff’s arrest.

Plaintiff brought this lawsuit against the County of Hawai`i

(the “County”) and Major (formerly, Captain) Samuel Jelsma

(“Defendant Jelsma,” together with the County, the “County

Defendants”), alleging constitutional and civil rights

violations related to his treatment and arrest.

          The County Defendants have moved for summary judgment,

arguing that they are entitled to judgment as a matter of law

and no genuine issues of material fact remain.    See ECF No. 109

                                1
(“Motion”).   For the reasons detailed below, the Court GRANTS

the County Defendants’ Motion for Summary Judgment.

                         FACTUAL BACKGROUND

           The following facts are undisputed and are principally

drawn from parties’ concise statements of facts (“CSFs”) and the

evidentiary exhibits attached thereto.

I.         Plaintiff and Defendant Jelsma

           Plaintiff is a retired police officer who retired in

good standing from the force in August 2016, after serving with

the HCPD for twenty-six years.    See Pl.’s CSF, ECF No. 120, ¶¶

21, 23.    As a result of his service, Plaintiff is considered a

“qualified retired law enforcement officer” as that term is

defined under 18 U.S.C. § 926C (“LEOSA”).     See Ex. 2 to Pl.’s

CSF, ECF No. 120-3 (LEOSA identification card); Ex. F to Defs.’

CSF, ECF No. 110-7 (same).    Defendant Jelsma is a major in the

HCPD.   At the time of the events at issue in this case, he was a

captain.

           Plaintiff and Defendant Jelsma have a long history as

colleagues since the 1990s.    According to Plaintiff, Captain

Jelsma has harbored a personal grudge against Plaintiff stemming

from several incidents over the years.      See Compl. ¶ 77.




                                  2
II.         The Events of January 26, 2017

            On January 26, 2017, at around 7:30 a.m., Plaintiff

left his home in Hakalau on the Big Island.     Defs.’ CSF, ECF No.

110, ¶ 1.    He got into his truck and began driving towards Puna,

apparently with no destination in mind.      Defs.’ CSF ¶¶ 2-4.

When he set out that morning, Plaintiff had two loaded firearms

in his truck: (1) a 9mm handgun in a worn leather holster

underneath his driver-side seat and (2) a 12-gauge shotgun in a

soft case in the cab of his truck.    Defs.’ CSF ¶¶ 5-6, 12.

            A few hours into his drive, around 10:00 a.m.,

Plaintiff encountered one of his son’s coworkers, Nathan

Figueroa at the Hawaiian Paradise Park subdivision.     Defs.’ CSF

¶ 7.   An altercation followed.   Initially, Plaintiff asked

Figueroa if his first name was “Nathan”—which is indeed

Figueroa’s first name—and Figueroa apparently did not recognize

Plaintiff.    It is alleged that Plaintiff displayed his firearms

and said to Figueroa, “I going put one bullet in your fucken

head first.”    Defs.’ CSF ¶ 7; see also Ex. C to Defs.’ CSF, ECF

No. 110-4, at 2 (Plaintiff’s HCPD complaint testimony).

According to Figueroa, Plaintiff made several statements

directed toward Figueroa, including “you don’t know who you are

fucking with, you fucking with the wrong people and you better

have an army because I do.”    Ex. D to Defs.’ CSF, ECF No. 110-5,

¶ 5 (Figueroa declaration).    Figueroa also states that Plaintiff

                                  3
said he would put a bullet in Figueroa’s head and that, after

asking if Figueroa had kids and cared about his parents,

Plaintiff said “if anything happens to [Plaintiff’s] son, it

would fall back on [Figueroa].”        Ex. D to Defs.’ CSF ¶¶ 4-9.

Plaintiff left the scene without police having been notified,

but Figueroa later reported the incident to police, which

eventually resulted in Plaintiff’s arrest later that day.             See

Defs.’ CSF ¶¶ 7-9, 19; Ex. 6 to Pl.’s CSF, ECF No. 120-15, at

19.   After he reported the incident, Figueroa told Detective

Kelii that “at first, he felt threatened by [Plaintiff]’s

actions,” but he ultimately realized Plaintiff was not mad at

him, but rather at another individual, Wesley “Mana” Brooks.1/

Plaintiff ultimately left the scene without incident or arrest.2/

See Defs.’ CSF ¶¶ 7-9.


      1/ These facts come from a written incident report filed by Detective
Kelii, who interviewed Figueroa at the police station. See Ex. 17 to Pl.’s
CSF, ECF No. 120-25, at p. 4 of 10. The Court notes that, at the hearing, it
requested that the County Defendants provide the Court with a copy of the
audio recording of Detective Kelii’s interview with Figueroa, and Plaintiff’s
counsel indicated his approval of this request. Counsel for the County
Defendants promptly provided the recording. See Amended Declaration of D.
Kaena Horowitz, ECF No. 128. In reviewing the recording, it appears to be
generally consistent with Detective Kelii’s written report and Figueroa’s
declaration. Thus, what the Court heard on the recording has not impacted
its conclusions as set forth in this Order.
      That said, the Court does not know whether Plaintiff has had the
opportunity to listen to the recording himself. In the event Plaintiff has
not heard the recording and now objects to the Court having heard it, it
should file any objection in the form of a motion for reconsideration.
Again, however, the Court notes that the recording did not impact the Court’s
decision today.
      2/ Plaintiff has been indicted on and charged in connection with the
incident involving Figueroa. See Ex. 18 to Pl.’s CSF, ECF No. 120-8
(indictment).The criminal trial in Case No. 3CPC-XX-XXXXXXX is pending in
(Continued . . . )


                                      4
           A short time after the exchange with Figueroa,

Plaintiff parked his truck at 3rd Avenue near Maku`u Drive in

Hawaiian Paradise Park.      Defs.’ CSF ¶ 9; Pl.’s CSF § 9.        There,

he called 9-1-1 and reported that gunshots had been fired.

Pl.’s CSF ¶¶ 32-33; Defs.’ CSF ¶¶ 9-10; see also Ex. B to Defs.’

CSF, ECF No. 110-3, at 15.       Plaintiff’s call was apparently made

in connection with a different confrontation than the earlier

encounter with Figueroa—this later one was with Brooks and

another individual (Lopez).       Defs.’ CSF ¶ 10; Pl.’s CSF ¶ 10;

see also Pl.’s Opp. 17-18 (distinguishing the Figueroa dispute

from the encounter with Brooks).         When police officers arrived

on the scene in response to Plaintiff’s call, the officers

requested and Plaintiff allowed them to search his truck.

Defs.’ CSF ¶ 11; Pl.’s CSF ¶ 11.         In their search, the officers

recovered the two firearms.       Defs.’ CSF ¶ 12; Pl.’s CSF ¶ 12.

           A short time after Plaintiff called 9-1-1, Defendant

Jelsma arrived at the scene.       Pl.’s CSF ¶ 34.     According to

Plaintiff, he presented to the officers (including Defendant

Jelsma) at the time of the search an HCPD identification card,

which had his picture identifying him as a retired law




Hawai`i Circuit Court and the trial is scheduled for February 3, 2020.
Apparently for that reason, Plaintiff has invoked the Fifth Amendment and
refused to answer “[a]ll the questions” involving the encounter with
Figueroa. Ex. B to Defs.’ CSF (Plaintiff’s deposition) at 101; see also id.
at 99-102.

                                     5
enforcement officer on one side and stated the following on the

reverse side:

            This card is for identification purposes only,
            pursuant to 18 United Stated [sic] code &
            926C(d), Carrying of Concealed Firearms by
            Qualified Retired Law Enforcement Officers.
            This identification DOES NOT perm[i]t the
            holder to carry a concealed firearm pursuant
            to 18 United States Code & 926C and in of
            itself is not inte[n]ded to comply with or be
            applicable     to    State     statutes    and
            administrative rules governing identification
            for the purpose of carrying a concealed and/or
            unconcealed firearm.

Ex. F to Defs.’ CSF, ECF No. 110-7 (the “ID Card”); Ex. 2 to

Pl.’s CSF (same); see also Defs.’ CSF ¶¶ 13-14; Pl.’s CSF ¶¶ 13-

14.   Although Plaintiff now seems to dispute this fact, the

evidence shows that he did not present any other certifications

or identification, including a “Firearms Qualification Card”

qualifying him to carry and use the specified firearms.3/             See

Pl.’s CSF ¶ 15.


       3/ Plaintiff appears to frame this as a disputed fact by asserting—
without any factual evidence in support—that he did show a qualifications
card certifying him to use the firearms.    See Pl.’s CSF ¶ 15 (denying County
Defendants’ assertion that Plaintiff did not show any qualifications card but
not pointing to any evidence or making any allegation to show that he in fact
did show the card). However, the factual evidence in the record suggests
that in fact Plaintiff only showed his ID Card, not any qualifications. See
Defs.’ CSF ¶ 15. Compare Ex. B. to Defs.’ CSF (Plaintiff’s deposition) at 46
(Plaintiff confirming that he did not show any other LEOSA documents other
than the ID Card to anyone because he didn’t “have anything else to show”)
and Ex. E to Defs.’ CSF (Defendants Jelsma’s Declaration) ¶ 13 (“At no time –
either at the Subject Property or at the Station – did Plaintiff show me any
certification of firearms qualification.”), with Ex. B to Defs.’ CSF at 56
(Plaintiff stating he was “not sure if [he] had this and presented it to
anyone” and stating that he showed the ID Card but “[n]ot this
[qualification] card”) & 62 (Plaintiff stating he was not sure if he had a
qualification card on him and that his “main focus” was presenting the ID
Card).

                                      6
            Regardless of whether Plaintiff presented his Firearms

Qualification Card to Captain Jelsma or any other officers that

day, Plaintiff had a current certification (issued on February

19, 2016) qualifying him to use and carry a Remington 870 12-

gauge shotgun bearing serial number RS01242Y.           Defs.’ CSF ¶ 17;

see also Ex. H to Defs.’ CSF and Ex. 4 to Pl.’s CSF.             See Defs.’

CSF ¶¶ 16-18; see also Exs. G & H to Defs.’ CSF, ECF Nos. 110-8

& 110-9, and Exs. 4 & 5 to Pl.’s CSF, ECF Nos. 120-5 & 120-6

(qualifications cards).       Plaintiff also had an expired

certification issued on December 24, 2015, which qualified

Plaintiff to use and carry four firearms.4/          Defs.’ CSF ¶ 16; see

also Ex. G to Defs.’ CSF.

            Defendant Jelsma, who had arrived at the scene,

instructed Plaintiff to drive himself to the police station to

speak with Criminal Investigation Division (“CID”) personal and

allow them to take Plaintiff’s statement.           See Pl.’s CSF ¶ 39;

Ex. E to Defs.’ CSF, ECF No. 110-6, ¶ 10.           Sometime after

Plaintiff left the scene to drive to the police station,

Defendant Jelsma received a call advising him of the earlier

incident involving Plaintiff and Figueroa.           Id. ¶ 11.    When

Defendant Jelsma arrived at the police station, he spoke with




      4/  This includes a Smith & Wesson 906 9mm; a Smith & Wesson CS9 9mm; a
Remington 870 12-gauge shotgun; and a Mossberg 500 12-gauge shotgun. Defs.’
CSF ¶ 16.

                                      7
the responding officer who advised that Plaintiff had threatened

to shoot and kill Figueroa during that prior incident.     Id.

III.     Plaintiff’s Arrest

         Shortly after Plaintiff had returned to the police

station around 11:00 a.m., Plaintiff was told that the CID had

taken over the investigation of Plaintiff.   Pl.’s CSF ¶ 43.     A

few hours later, around 3:05 p.m., Plaintiff was arrested and

charged with six firearms violations, as well as three counts of

terroristic threatening related to the initial confrontation

with Figueroa.    Defs.’ CSF ¶ 19; Pl.’s CSF ¶¶ 49-51; see also

Ex. B to Defs.’ CSF at 65:1-4; Ex. E to Defs.’ CSF § 12.

         Plaintiff was ultimately indicted on February 21,

2019, for charges based on firearms violations and terroristic

threatening in connection with the incident involving Figueroa.

Pl.’s CSF ¶ 61.

IV.      Subsequent Media Statements

         After Plaintiff’s arrest, the County Defendants issued

two media releases about Plaintiff’s arrest and charges.    Ex. L

to Defs.’ CSF, ECF No. 110-13.    The first, issued on same day as

the incident, read in relevant part as follows:

         HPD Investigating ‘Shots Fired’ Report in
         Puna

         Hawai`i Island police are investigating a
         firearms incident initially reported as
         “gunshots fired” in the Hawaiian Paradise
         Park subdivision in lower Puna. Responding

                                  8
         officers contacted a group of individuals
         near the area where the shots were reported,
         although the preliminary investigation has
         thus far indicated that no shots were fired.
         Detectives assigned to the Criminal
         Investigations Section are continuing the
         investigation.

Ex. L to Defs.’ CSF.   The second, which the Defendants issued

the next day, stated the following:

         Hakalau Man Arrested for Firearms,
         Terroristic Threatening

         East Hawai`i detectives arrested a 50-year-
         old Hakalau man late Thursday afternoon,
         Jan. 26, as part of their investigation into
         a firearms incident earlier in the day in
         Puna.

         John Rodrigues Jr. was arrested on suspicion
         of three counts of first-degree terroristic
         threatening and six firearms violations.
         After conferring with prosecutors, police
         released Rodrigues pending further
         investigation.

         The incident was initially reported as
         “gunshots fired” in the Hawaiian Paradise
         Park subdivision in lower Puna at
         approximately 10 a.m. Responding officers
         contacted a group of individuals near where
         the shots were reported and were able to
         determine that no shots had been fired,
         although firearms were involved in a
         confrontation.

         Detectives assigned to the Criminal
         Investigations Section are continuing the
         investigation[.]

Ex. L to Defs.’ CSF.




                                9
V.       HCPD Policy

         HCPD has an explicit policy that requires its officers

to “strictly observe all laws, policies and procedures

prescribed by the . . . United States Constitution, Hawai`i

Revised Statutes and judicial rulings.”   Defs.’ CSF ¶ 20.

         With respect to LEOSA, the evidence does not show any

HCPD training policy specifically concerning the statute or its

application by state law enforcement officers.   Pl.’s CSF ¶ 62.

However, the Department of the Attorney General (the “AG”) and

the County have a memorandum of understanding (“MOU”) concerning

LEOSA, the purpose of which is to “clarify and agree to the role

of the AG regarding implementing the statewide standards for the

federal Law Enforcement Officers Safety Act as codified at 18

U.S.C. § 926C (LEOSA), pertaining only to the section which

allows retired law enforcement officers to carry a concealed

firearm provided certain qualifications are met.”   Ex. 12 to

Pl.’s CSF, ECF No. 120-20.   The MOU gives the AG the statutory

authority to regulate firearms in Hawai`i and provides that the

firearm certification program under LEOSA is under the final

authority of the AG.   Id.

                       PROCEDURAL BACKGROUND

         One year after the January 26, 2017 events took place,

Plaintiff filed an eight-count complaint in state court against

the County Defendants and against Doe Persons 1–10, Doe

                                10
Corporations 1–10, Roe “Non-Profit” Corporations 1–10, and Roe

Governmental Entities 1–10.   ECF No. 1-2.   The County Defendants

removed the case, ECF No. 1, to federal court shortly thereafter

and then moved to dismiss, ECF No. 5, which the Court granted,

ECF No. 14.   After Plaintiff filed the First Amended Complaint,

ECF No. 16, the County Defendants again moved to dismiss, ECF

No. 17, and the Court again dismissed all of Plaintiff’s claims

without prejudice, ECF No. 27.   Plaintiff filed the Second

Amended Complaint on December 19, 2018.    ECF No. 29.

         The parties later sought to stipulate to dismiss two

counts from the Second Amended Complaint, which the Court

disallowed pursuant to the Federal Rules of Civil Procedure.

See ECF No. 60.   Following several months of discovery and

attempts by Plaintiff to stay the case pending disposition of

parallel criminal proceedings against him, Plaintiff filed the

now-operative Third Amended Complaint.    ECF No. 95.    The Third

Amended Complaint alleges seven counts:    (I) violation of 42

U.S.C. § 1983 (“§ 1983”) by Captain Jelsma; (II) violation of §

1983 by the County; (III) false arrest/false imprisonment; (IV)

defamation per se; (V) defamation per quod; (VI) false light;

and (VII) negligent investigation.

         Now before the Court is the County Defendants’ Motion

for Summary Judgment, ECF No. 109, filed on October 22, 2019.

Plaintiff filed his Opposition on November 26 and the County

                                 11
Defendants filed a Reply on December 2.    The Court held a

hearing on the Motion on Tuesday, December 17, 2019.

                               STANDARD

          Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    Fed. R. Civ. P. 56(a).   Federal

Rule of Civil Procedure (“Rule”) 56(a) mandates summary judgment

“against a party who fails to make a showing sufficient to

establish the existence of an element essential to the party’s

case, and on which that party will bear the burden of proof at

trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Broussard v. Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir.

1999).

          “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”    Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323); see

also Jespersen v. Harrah’s Operating Co., 392 F.3d 1076, 1079

(9th Cir. 2004).    “When the moving party has carried its burden

under Rule 56[(a)] its opponent must do more than simply show

that there is some metaphysical doubt as to the material facts

[and] come forward with specific facts showing that there is a

                                 12
genuine issue for trial.”     Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586–87 (1986) (citation and internal

quotation marks omitted); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247–48 (1986) (stating that a party cannot

“rest upon the mere allegations or denials of his pleading” in

opposing summary judgment).

         “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it

could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248).    When considering the evidence on a

motion for summary judgment, the court must draw all reasonable

inferences on behalf of the nonmoving party.     Matsushita Elec.

Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating

that “the evidence of [the nonmovant] is to be believed, and all

justifiable inferences are to be drawn in his favor” (internal

citation and quotation omitted)).

                              DISCUSSION

         The Court finds that the County Defendants are

entitled to summary judgment on all seven counts of the Third

Amended Complaint.   The undisputed facts show that the HCPD

officers had probable cause to arrest Plaintiff in accordance

                                  13
with the events that took place on January 26, 2017.    For that

reason, Counts I, II, III, and VII must be dismissed.     So too

with Counts IV, V, and VI:    Plaintiff’s defamation and false

light claims cannot survive summary judgment because truth is a

complete defense to a defamation claim and Plaintiff has

presented no dispute of fact as to the truth of the media

releases.

            For these reasons and those discussed in greater

detail below, the County Defendants are entitled to summary

judgment and the Third Amended Complaint is hereby dismissed

against them.

I.          Count I: § 1983 Against Defendant Jelsma

            The undisputed facts show that Plaintiff’s § 1983

claim against Defendant Jelsma fails for the same overarching

reason that compelled this Court to dismiss the earlier

complaints:    The County Defendants had probable cause to detain

and arrest Plaintiff.

            “Section 1983 provides a cause of action against state

actors who violate an individual’s rights under federal law.”

Filarsky v. Delia, 566 U.S. 377, 380 (2012) (citing 42 U.S.C. §

1983).   The County Defendants’ argument for summary judgment on

Count I is two-fold.    They argue first that “the undisputed

facts show that Plaintiff was not deprived of any rights,” and




                                 14
second that, regardless, qualified immunity protects Defendant

Jelsma from liability.   Mot. 7.    The Court agrees.

          a. Deprivation of Rights Under § 1983

          Like in his prior complaints, Plaintiff’s § 1983 claim

in the Third Amended Complaint alleges that Defendant Jelsma

deprived Plaintiff of two distinct rights:      (1) his Fourth

Amendment right to be free from arrest without a warrant or

probable cause, and (2) his federal right under LEOSA as a

“qualified retired law enforcement officer” to carry a concealed

weapon.   As discussed below, Plaintiff has not presented any

dispute of fact to establish that he was deprived of either of

these rights.

                i. Fourth Amendment

          Plaintiff first claims that Defendant Jelsma’s conduct

violated Plaintiff’s Fourth Amendment rights.      The central

questions, then, are (1) whether Defendant Jelsma had probable

cause to arrest Plaintiff, and (2) if he did not, whether a

reasonable officer in Defendant Jelsma’s position would have

believed that he had probable cause in light of clearly-

established law and the information he possessed.       See Hunter v.

Bryant, 502 U.S. 224, 227 (1991).       Both of these questions must

be answered in the affirmative.

          The Fourth Amendment confers the right to protection

from arrest without probable cause.       Beck v. Ohio, 379 U.S. 89,

                                   15
91 (1964).    Thus, “a claim for unlawful arrest is cognizable

under § 1983 as a violation of the Fourth Amendment, provided

the arrest was without probable cause or other justification.”

Dubner v. City and Cty. of San Francisco, 266 F.3d 959, 964 (9th

Cir. 2001).   Courts have explained that “[p]robable cause to

arrest or detain is an absolute defense to any claim under §

1983 against police officers for wrongful arrest . . . as the

lack of probable cause is a necessary element” of the claim.

Lacy v. Cty. of Maricopa, 631 F. Supp. 2d 1183, 1193 (D. Ariz.

2008); see also Hart v. Parks, 450 F.3d 1059, 1069 (9th Cir.

2006) (“Because police had probable cause to arrest him, Hart’s

false arrest claim necessarily fails.”).

         Probable cause to arrest exists “when officers have

knowledge or reasonably trustworthy information sufficient to

lead a person of reasonable caution to believe that an offense

has been or is being committed by the person being arrested.”

Fayer v. Vaughn, 649 F .3d 1061, 1064 (9th Cir. 2011) (quoting

United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007));

Michino v. Lewis, No. CIV. 13-00546 ACK, 2015 WL 3752503, at *5

(D. Haw. June 16, 2015) (“A warrantless arrest is lawful under

the Fourth Amendment . . . if it is accompanied by probable

cause to believe that the arrestee has committed, or is

committing, an offense.” (citation and internal quotation marks

omitted)); see also Haw. Rev. Stat. (“HRS”) § 803-5 (codifying

                                 16
the probable cause standard).

            The U.S. Supreme Court has indicated that probable

cause can rest on an objectively reasonable but mistaken

understanding of the law.       While the explicit holding of Heien

v. North Carolina, 135 S. Ct. 530 (2014), is that “reasonable

suspicion can rest on a mistaken understanding of the scope of a

legal prohibition,” id. at 536, the Supreme Court’s reasoning

has similar implications in the probable-cause context.5/

            Here, the County Defendants argue that Defendant

Jelsma and the other officers had probable cause to arrest

Plaintiff for either of two categories of crimes:           (1) firearms

violations and (2) terroristic threating or harassment of Nathan

Figueroa.    See Mot. 8-12.     Because Plaintiff was only arrested

once, the County Defendants need only show that Defendant Jelsma

had probable cause to arrest Plaintiff for one of these crimes.

See Barry v. Fowler, 902 F.2d 770, 773 n.5 (9th Cir. 1990)

(noting that an arrest is constitutional if officers had

probable cause to arrest a plaintiff for one charge, even if

probable cause did not exist for other charges).

                       1. Firearms violations

            The undisputed facts make clear that Plaintiff gave

officers consent to search his vehicle and that, during that



     5/  For a more detailed discussion of the Supreme Court’s holding in
Heien, see the Court’s November 20, 2018 Order at 18-20.

                                     17
search, the officers recovered two firearms:          a Remington 870

shotgun and a Smith & Weston 5906 9mm handgun.           The Court has

explained in two prior orders that Plaintiff’s possession of

these firearms appeared to the officers to violate HRS § 134-23

or HRS § 134-25.6/     See November 20, 2018 Order at 21-22; April

20, 2018 Order at 11-13.       The undisputed facts fleshed out

through discovery support the same conclusion now.            At the

least, Defendant Jelsma and the other officers did not have

information to suggest that the firearms in Plaintiff’s vehicle

were lawful.    The facts show that when officers performed a

vehicle search with Plaintiff’s consent and recovered the two

firearms, it appeared to them that Plaintiff had committed

felony violations of Hawai`i law.7/

           Plaintiff’s only real argument for why Defendant

Jelsma lacked probable cause to arrest Plaintiff on the state-


     6/  These “places to keep” laws limit the lawful locations of possession
and provide for specified permissible destinations when traveling with
firearms. They also define the required “enclosed container” for traveling
with firearms as “a rigidly constructed receptacle, or a commercially
manufactured gun case, or the equivalent thereof that completely encloses the
firearm.” Id. HRS § 134-23 and HRS § 134-24 are virtually identical in
governing firearms other than pistols and revolvers, except that the former
applies to loaded firearms and the latter to unloaded firearms. HRS § 134-25
governs the places to keep a pistol or a revolver.
      7/ In fact, the undisputed facts suggest that Plaintiff was in
violation of Hawai`i law because the firearms were recovered from his
vehicle, not “confined to [his] place of business, residence, or sojourn,”
and he was not transporting the firearms to or from any of those enumerated
locations. HRS § 134-23(a); see also HRS § 134-25(a). Plaintiff also admits
to facts that show that that at least one of the firearms was stored in a
leather holster or soft case, not “a rigidly constructed receptacle” or some
case that “completely encloses the firearm.” HRS § 134-23(a); see also HRS §
134-25(a).


                                     18
law firearms charges (aside from LEOSA, which is discussed

infra) is that the January 26 incident occurred on a privately-

owned road rather than a public highway.8/         See Opp. 15.    While

Plaintiff asserts that the firearms charges were “predicated on

the transport of the firearms on a ‘public highway,’” he fails

to explain how the public-private distinction is dispositive

when Plaintiff was arrested on other firearms charges (the

“places to keep” laws) that make no such distinction.            Opp. 15

(citing HRS §§ 134-23 through 134-26).         Only HRS § 134-26

governs “[c]arrying or possessing a loaded firearm on a public

highway.”    The Court does not see how the location of the

January 26 incident—whether on private or public roads—is

relevant to Plaintiff’s arrest on other violations under HRS §

134-23 and § 134-25 (neither of which specify whether the

offense must occur on private versus public roads).9/

            Just as he unsuccessfully argued in opposition to the

prior motions to dismiss, Plaintiff also argues that Defendant



     8/  Plaintiff also states in conclusory terms and without any evidence
or facts in support that “Plaintiff’s shotgun was placed in a closed case,
which enclosed the shotgun and was zippered closed around it.” Opp. 16.
This does not account for the other violations—particularly, the non-
complying location and storage of the firearms—that provided a basis for
probable cause.
      9/ Plaintiff’s counsel pushed this point at the hearing as well. As
the Court stated then—and as Plaintiff admits—Plaintiff was arrested on
multiple firearms statutes, at least two of which do not specify whether the
violations must occur on a public roadway. Even assuming the officers lacked
probable cause on the § 134-26 charge, that would not negate probable cause
on the other firearms violations under § 134-23 and § 134-25. Additionally,
Plaintiff’s own CSF indicates that he necessarily drove over public highways
with the subject firearms in his vehicle before he arrived at the scene.

                                     19
Jelsma lacked probable cause to arrest him on any firearms

violations because Plaintiff was lawfully in possession of

firearms pursuant to LEOSA.   LEOSA provides that a qualified

retired law enforcement officer “carrying the identification

required by subsection (d) may carry a concealed firearm

. . . .”   18 U.S.C. § 926C(a).   Plaintiff’s argument that LEOSA

applies to abolish probable cause fails once again.    The County

Defendants cite three shortcomings in Plaintiff’s argument:      (1)

Plaintiff was not “carrying” a firearm within the confines of

LEOSA because it was in his truck, not on his person or in his

clothing; (2) LEOSA only authorizes qualified law enforcement

officers to carry a single firearm, and two were recovered from

Plaintiff’s car; and (3) Plaintiff lacked the requisite

identification under LEOSA to lawfully carry a firearm.    The

Court agrees with the County Defendants as to the latter two

points.

           Beginning with the County Defendant’s first point, the

Court disagrees that the guns being found in the cab and on the

floor of Plaintiff’s truck rather than on his person precludes

LEOSA from applying.   The County Defendants cite United States

Supreme Court case District of Columbia v. Heller, 554 U.S. 570,

584 (2008), to support a narrow reading of the term, “carry.”

See Mot. 13.   Of course, Heller analyzed the constitutional

right to “bear arms” and considered the general meaning of “to

                                  20
carry” in that context.   The majority in the 1998 case Heller

cites—Muscarello v. United States, 524 U.S. 125 (1998),

superseded by statute as stated in United States v. Louisiana,

196 F. Supp. 3d 612 (M.D. La. 2016)—contains a more on-point

discussion of the meaning of “carry.”     There, the Supreme Court

held that to “carry arms or weapons” is not limited to only mean

those circumstances of bearing or carrying weapons upon the

person or clothing.   Id. at 130.    Rather, the Court recognized

the term as extending to the carrying of weapons in a car as

well.   See id. at 131 (“Given the ordinary meaning of the word

‘carry,’ it is not surprising to find that the Federal Courts of

Appeals have unanimously concluded that ‘carry’ is not limited

to the carrying of weapons directly on the person but can

include their carriage in a car.”).     Thus, Plaintiff is not

precluded from relying on LEOSA merely because the guns were

found in his car rather than on his person.

          Turning to the County Defendants second point, the

Court agrees—and has already held in a prior order—that it is

reasonable to interpret LEOSA to authorize qualified officers to

carry only “a firearm”—not multiple firearms.     The Court’s

November 20, 2018 Order contains a thorough analysis of LEOSA

and this point.   The Court will not rehash it here other than to

clarify the extent of the holding.    In that regard, while the

Court previously declined to make a definitive ruling, it held

                                21
that—at a minimum—Defendant Jelsma was objectively reasonable in

interpreting LEOSA to entitle a qualified law enforcement

officer to carry only a single weapon, not the two found in

Plaintiff’s vehicle.      November 20, 2018 Order at 30-32.

            Plaintiff once again argues that “LEOSA’s plain and

ordinary meaning permits and anticipates possession of multiple

firearms.”    Opp. 6; see also id. at 6-8.        And, once again, the

Court finds Plaintiff’s proposed interpretation to be “strained

and unconvincing.”      See November 20, 2018 Order at 30.         It would

defy the plain meaning of the statute to hold that “a concealed

firearm” means multiple firearms.10/         See id.   Regardless, what

matters is that it would be objectively reasonable for an

officer to interpret LEOSA to entitle a qualified individual to

carry only one concealed weapon.          See November 20, 2018 Order at

18-20 (explaining that probable cause may be based on an

officer’s reasonable mistake of law).          Here, the undisputed

facts show that Defendant Jelsma would have been entirely

reasonable in thinking that LEOSA did not authorize Plaintiff to

carry both of the two firearms recovered in the car.



      10/ Plaintiff himself seems to admit that LEOSA allows him to carry only
one firearm. In his testimony in his HCPD proceedings, he stated, “I know in
the . . . Law Enforcement Officer Safety Act . . . I am able to carry one
firearm . . . . I only need one permit for carry [sic] one gun.” Ex. C to
Defs.’ CSF at 2 (some alterations added). The Court also notes that law
enforcement appears to interpret the language to mean one, single firearm.
The MOU between the AG and the County, describes LEOSA as allowing “retired
law enforcement officers to carry a concealed firearm provided certain
qualifications are met.” Ex. 12 to Pl.’s CSF (emphasis added).

                                     22
           Finally, as to the County Defendant’s third argument

on LEOSA, the undisputed facts establish that Plaintiff failed

to comply with LEOSA’s identification requirements.            For one, it

appears that Plaintiff did not possess the necessary

identification at all because his firearms qualification

certifications for both firearms were not within the specified

time requirements under LEOSA.        Even if he had, Plaintiff has

not provided factual evidence showing that he was carrying and

that he presented the complete identification on the date of the

arrest.

           First, regarding the timeliness of the LEOSA

documents, Plaintiff did not possess the requisite

identification for both firearms at the time of the arrest.

Subsection (d)(2) of LEOSA § 926C sets forth the relevant forms

of identification required to lawfully carry a concealed

firearm.   Relevant here, Plaintiff was required to possess two

items:    (1) the specified photographic identification issued by

HCPD and (2) a certification that Plaintiff “has, not less than

1 year before the date [Plaintiff] is carrying the concealed

firearm,” met certain firearms qualification standards.11/            18

U.S.C. § 926C(d)(2).      It is undisputed that Plaintiff possessed


      11/ Section 926C(d)(1) also provides for another method of
identification, in the form of a single document. It is undisputed that
Plaintiff did not posses the single identification that would have satisfied
18 U.S.C. § 926C(d)(1), see Opp. 4-5 & Reply 4, so the Court focuses its
analysis only on § 926C(d)(2).

                                     23
the ID Card, satisfying the first requirement.     See Ex. 2 to

Pl.’s CSF; Ex. F to Defs.’ CSF; see also Opp. 5.     But the

undisputed facts show that Plaintiff did not possess the second

requirement for each of the two firearms recovered:     a

certification of firearms qualification dated “not less than one

year before” January 26, 2017.

          The record shows two firearm certifications issued to

Plaintiff.   The first was issued on December 24, 2015, and

qualified Plaintiff to use four specified firearms, including a

S&W 5906 9mm semiautomatic pistol.     See Ex. G to Defs.’ CSF; Ex.

3 to Pl.’s CSF, ECF No. 120-4.   The second was issued on

February 19, 2016, and qualified Plaintiff to use a Remington

870 12-guage pump shotgun, with the serial number RS01242Y.          See

Ex. H to Defs.’ CSF, ECF No. 110-9; Ex. 4 to Pl.’s CSF.        The

first certification was issued more than one year before the

relevant date of carry (January 26, 2017), while the second was

issued within one year of that date.     As stated above, §

926C(d)(2)(B) requires that Plaintiff be carrying a certificate

dated within one year of the date of carry.     The December 2015

certification for the 9mm shotgun was issued more than one year

before January 26, 2017, and was therefore expired at the time

of the incident and untimely under LEOSA. See Reply 4.

          In any event, even if Plaintiff had the LEOSA-

compliant documentation, Plaintiff has not raised a genuine

                                 24
issue of fact to establish that he was “carrying the

identification required by subsection (d)” on the date of the

arrest.     18 U.S.C. § 926C(a).     While Plaintiff arguably has

raised a dispute of fact as to whether he was carrying the ID

Card,12/ he has not established that he was carrying any

certificate of firearms qualification, let alone one that met

the strictures of § 926C(d)(2)(B).13/        See Opp. 5 (arguing that



      12/ Conflicting testimony and declarations raise a dispute of fact as to
whether Plaintiff presented his ID Card and whether Defendant Jelsma looked
at it. Compare Ex. B to Defs.’ CSF at 45 (Plaintiff’s deposition testimony
stating that he showed the ID Card to Defendant Jelsma and the arresting
officer, Detective Kelii), and Ex. E to Defs.’ CSF ¶ 13 (Defendant Jelsma’s
declaration that he was not presented the LEOSA card). As discussed in the
November 20, 2018 Order, if Defendant Jelsma refused to look at the card,
then he could not know that Plaintiff did not meet LEOSA’s identification
requirements and could not avail himself of its protection. See November 20,
2018 Order at 26-27. Even though the ID Card alone would not have satisfied
the strictures of LEOSA, for all Defendant Jelsma knew, it might have. See
id. While an officer may not ignore exculpatory evidence that would negate
probable cause, Yousefian v. City of Glendale, 779 F.3d 1010, 1014 (9th Cir.
2015), the facts in Defendant Jelsma’s knowledge would have suggested to him
that LEOSA may not have been exculpatory anyway because Plaintiff had two
weapons in his vehicle, not just a single firearm. As explained above, even
if Defendant Jelsma was mistaken about LEOSA authorizing the carrying of only
one firearm, that mistake was an objectively and eminently reasonable one.
      13/ The Court notes that Plaintiff did—likely in response to the Court’s
prior orders—amend the earlier complaints to allege that “Plaintiff was
carrying on his person, a Hawaii Police Department Firearms Qualification
Card” and that he “attempted to show and give the Firearms Qualification Card
. . . to Defendant Jelsma but Jelsma refused to look at that as well.” 3AC
¶¶ 123-24. He also suggests in his CSF (though not his Opposition) that he
showed the qualifications card as well. Pl.’s CSF ¶ 15. Despite these
assertions, Plaintiff has offered no factual evidence in support. In fact,
he testified in his deposition that he only presented the ID Card and nothing
else. Plaintiff cannot baldly assert now that he showed the qualifications
card when his previous deposition testimony and other independent evidence
shows just the opposite. See Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir.
2012) (“The general rule in the Ninth Circuit is that a party cannot create
an issue of fact by an affidavit contradicting his prior deposition
testimony.” (quoting Van Asdale v. Int’l Game Tech., 577 F.3d 989, 998 (9th
Cir. 2009))); see also Anderson, 477 U.S. at 247–48 (stating that a party
cannot “rest upon the mere allegations or denials of his pleading” in
opposing summary judgment). Moreover, even to the extent that this fact is
in dispute, Defendant Jelsma was reasonable in believing that LEOSA did not
apply for the other reasons stated in this Order.

                                     25
“Plaintiff possessed a certification” but not stating he was

carrying such certification); Ex. B to Defs.’ CSF at 45-46

(Plaintiff’s testimony that he only showed his LEOSA ID Card and

that he didn’t “have anything else to show”); id. at 56-57

(Plaintiff’s testimony regarding his lack of memory as to

whether he presented a qualifications card on January 26).

Thus, Plaintiff has not established that he was carrying any

certificate of firearms qualification, let alone one that met

the strictures of § 926C(d)(2)(B).

           Because any mistake of law Defendant Jelsma made in

determining that LEOSA did not apply was objectively reasonable,

his arrest of Plaintiff for firearms violations was supported by

probable cause.     See Heien, 135 S. Ct. at 536, 539; United

States v. Diaz, 854 F.3d 197, 202–03 (2d Cir. 2017); Olsen v.

City of Henderson, 648 F. App’x 628, 631 (9th Cir. 2016)

(unpublished).     Defendant Jelsma therefore did not violate

Plaintiff’s Fourth Amendment right to be free from arrest

unsupported by a warrant or probable cause.

                        2. Terroristic Threatening or Harassment

           In addition to the firearms violations, Defendant

Jelsma had probable cause to arrest Plaintiff for terroristic

threatening of Figueroa, or other lesser harassment charges.14/


     14/  Plaintiff’s Opposition addresses the lack of probable cause to
arrest him for terroristic threatening “against Brooks and Lopez,” in the


                                     26
Terroristic threatening occurs when a person “threatens, by word

or conduct, to cause bodily injury to another person . . .

[w]ith the intent to terrorize, or in reckless disregard of the

risk of terrorizing . . . .”        HRS § 707-715; see also id. § 707-

716.

           The encounter with Figueroa apparently took place

before Plaintiff encountered Brooks, but Plaintiff left the

scene and it was not until later that morning that Figueroa

reported the incident to HCPD.        Defendant Jelsma and the other

officers were instead informed of the earlier incident involving

Figueroa when Plaintiff was already present at the police

station in connection with the later encounter with Brooks.

           There is very little coherent factual detail related

to the incident involving Figueroa.         Plaintiff has refused to

answer almost all discovery and deposition questions related to

the incident with Figueroa by invoking his Fifth Amendment right

against self-incrimination, evidently because of the pending



later encounter that caused Plaintiff to call 9-1-1. See Opp. 16. Yet the
County Defendants do not appear to argue in their Motion that probable cause
is grounded in a charge of terroristic threatening against Brooks and Lopez.
They only argue that the officers had probable cause to arrest Plaintiff for
state-law violations in connection with the threats made against Figueroa
that occurred earlier on the same morning. See Mot. 10-12; Reply 9-10. And,
in fact, Plaintiff admits in his Opposition that he was only arrested for
terroristic threatening of Figueroa, not for threatening Brooks or Lopez.
Opp. 18. At the hearing, Plaintiff seemed to reverse course, pointing to
Detective Almeida’s police report, which lists nine “Connect-up reports.”
Ex. 6 to Pl.’s CSF at p. 15 of 22. It is ultimately not clear whether
Plaintiff was simply investigated in connection with the Brooks/Lopez
encounter or whether he was indeed arrested in connection with that encounter
as well. See id.

                                     27
criminal trial.   On that basis, the County Defendants now seek

an adverse inference against Plaintiff that the events

concerning Figueroa did in fact occur.    See Mot. 3 n.1.   They

argue that an adverse inference can be drawn from Plaintiff’s

invocation of his Fifth Amendment right and that independent

evidence—Plaintiff’s prior testimony about the incident in

proceedings before the Hawai`i Police Commission—further

supports such an inference.   See id. (citing Baxter v.

Palmigiano, 425 U.S. 308, 318 (1976); Doe ex rel. Rudy-Glanzer

v. Glanzer, 232 F.3d 1258, 1264 (9th Cir. 2000)); see also Ex. C

to Defs.’ CSF (Plaintiff’s prior testimony to HCPD).

          In their Motion, the County Defendants also seek to

prevent Plaintiff from relying on his own evidence to “support

[his] version of a disputed issue where [he] ha[s] asserted

[his] Fifth Amendment right not to answer questions concerning

that very same issue.”   Id. (quoting Pedina v. Chun, 906 F.

Supp. 1377, 1398 (D. Haw. 1995)).    Plaintiff does not offer any

meaningful contradictory evidence anyway.    His only argument is

that his “arrest in the Figueroa case had nothing to do with the

false arrest in the Brooks/Lopez and firearms cases” and that

“[t]he Figueroa case is not relevant to the present case.”     Opp.

17.   Plaintiff argues that evidence regarding the Figueroa

encounter is therefore irrelevant and inadmissible.    Plaintiff

also points to the fact that the Hawaii County Prosecutor’s

                                28
office originally declined to prosecute Plaintiff because it

apparently considered any threat to Figueroa to be “conditional”

and therefore “not a chargeable offense.”    Opp. 17-18.

         On the one hand, the Figueroa encounter does appear to

have occurred separately from the Brooks encounter; it happened

earlier in the day and at a different location.   On the other

hand, Plaintiff admits that he was arrested on January 26 “based

on the offenses associated with the Figueroa case.”    Opp. 18.

And factual evidence submitted by Plaintiff confirms that one

overlapping investigation was conducted in connection with the

Figueroa encounter and the Brooks/Lopez encounter.    See Ex. 6 to

Pl.’s CSF at 40-41.

         While the exact progression of events is hard to glean

from the varying police reports and inconsistent statements by

Plaintiff, Plaintiff cannot dispute—and in fact has admitted—

that his January 26 arrest was based, at least in part, on the

alleged threats against Figueroa.    While Plaintiff may have

originally presented to the police station in connection with

the Brooks encounter, it is undisputed that he was ultimately

arrested only one time.   So even if there were two separate

incidents here, there was only one arrest.    And an arrest is

constitutional so long as officers had probable cause to arrest

the subject on one charge, even if probable cause did not exist




                                29
for other charges.15/     See Barry, 902 F.2d at 773 n.5.

           Plaintiff himself admitted under oath that he may have

harassed Figueroa, and it is clear from Plaintiff’s own

testimony that he made threatening statements toward Figueroa.16/

Indeed, as stated earlier, Figueroa told Detective Kelii that he

initially felt threatened by Plaintiff but then concluded that

Plaintiff was not mad actually at him.          See Ex. 17 to Pl.’s CSF

at p. 4 of 10.     Moreover, the State apparently thought it at

least had enough evidence to eventually indict and charge

Plaintiff with, inter alia, terroristic threatening of Figueroa.

           Despite Plaintiff’s statements to the contrary, the

facts uncovered in this litigation show that the Figueroa

incident and the later Brooks incident are at least somewhat

related.   The incidents both apparently involve a father


      15/ At the hearing, Plaintiff’s counsel focused almost exclusively on
why probable cause did not exist in connection with the Brooks incident
specifically. He pointed out the nine charges on which Plaintiff was
apparently arrested included terroristic threatening of Brooks and Lopez
(although it appears those were just investigations, not necessarily the
charges underlying the ultimate arrest). See Ex. 6 to Pl.’s CSF.
Plaintiff’s counsel erroneously focused his challenge on only some of those
nine charges even though an arrest is constitutional so long as there is
probable cause on at least one of the charges forming the basis for the
arrest.
      16/ Plaintiff filed a complaint with the HCPD before he filed this
lawsuit. In those proceedings, Plaintiff testified about his encounter with
Figueroa: “So I take my guns with me. These guys going carry guns, I going
bring my guns. I find the first boy he’s in the bug he’s like ho I like talk
to you. He comes out and says . . . you know what . . . the next time I
[inaudible] for you . . . the next time your friend fuck my boy . . . I going
put one bullet in your fucken head first . . . then I going find him. Okay.
He’s all scared. I would be scared too. . . . ” Ex. C. to Defs.’ CSF at 2.
He also testified, “But I say the word that I use out of my mouth was the
next time you fuck with my son, I will put a bullet in your head. So he
hasn’t fucked with my son. The threat is not viable. The most you have is a
harassment. That is not a threat. . . . ” Id. at 4.

                                     30
(Plaintiff) taking some imprudent actions in seeking to protect

his son from alleged threats made by Brooks.   While the

incidents occurred separately, Plaintiff’s earlier confrontation

with Figueroa—who also had worked with Plaintiff’s son and

Brooks—appears to have been a means to the same end:   locating

and confronting Brooks.

         Finally, Plaintiff’s arguments that the Federal Rules

of Evidence forbid the officers from considering other criminal

acts in determining the circumstances to support probable cause,

see Opp. 17-18, are meritless.   “Police may rely on hearsay and

other evidence that would not be admissible in court to

determine probable cause.”   Hart, 450 F.3d at 1066.

         The undisputed facts and the information and evidence

available to Defendant Jelsma and the arresting officers on the

date of the incident compel the Court to hold that the officers

met the minimal standard for probable cause.   Accordingly, the

firearms charges and the terroristic threatening charges each

independently provided the officers with probable cause, meaning

Plaintiff has failed to identify a factual dispute that he was

deprived of his right under the Fourth Amendment.

             ii. LEOSA

         In addition to his Fourth Amendment claim, Plaintiff

argues that his arrest violated his federal right to carry

concealed weapons under LEOSA.   In his Opposition, Plaintiff

                                 31
makes the same legal arguments he previously made in response to

the motion to dismiss the earlier complaint, arguments that were

expressly rejected by this Court.    Plaintiff cites the D.C.

Circuit case holding that LEOSA creates, for qualified

individuals, a federal right to carry concealed weapons that may

be vindicated under § 1983.   Opp. 5-6 (citing Duberry v.

District of Columbia, 824 F.3d 1046 (D.C. Cir. 2016)).

Plaintiff has not established, however, that he had such a right

on January 26, 2017, because, as discussed supra, (1) he was

carrying more than one firearm on the date of arrest, (2) he was

not carrying any qualifications card on the date of his arrest

and, (3) he did not have the timely qualifications under LEOSA.

          In any event, as the Court pondered in the November

20, 2018 Order, it is unlikely that any right created by LEOSA

was “clearly established” on January 26, 2017, as would be

necessary for Plaintiff to maintain this claim against Defendant

Jelsma.   See November 20, 2018 Order (collecting qualified

immunity cases).   Regardless, because LEOSA’s protection did not

apply to Plaintiff during the at-issue events, his arrest cannot

have violated any rights secured to him by LEOSA.

          In sum, the undisputed facts show that Defendant

Jelsma did not violate Plaintiff’s constitutional or statutory

rights.   In the absence of such a violation, Plaintiff’s § 1983

claim cannot stand.

                                32
            b. Qualified Immunity

            Qualified immunity shields government officials who

perform discretionary functions from liability for civil damages

when “their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.”      Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982).   In deciding whether a government official is entitled

to qualified immunity in a § 1983 action, courts determine (1)

the federal constitutional or statutory right allegedly

violated; (2) whether the right was clearly established17/; and

(3) whether a reasonable official would have believed the

official’s conduct to be lawful.           Hamilton v. Endell, 981 F.2d

1062, 1066 (9th Cir. 1992) (citing Romero v. Kitsap Cty., 931

F.2d 624, 627 (9th Cir. 1991)).

            Whether an official is protected by qualified immunity

often turns on the “objective legal reasonableness” of his

action.   Anderson v. Creighton, 483 U.S. 635, 639 (1987).             If

the action at issue is an allegedly unlawful arrest, “the two

prongs of the qualified immunity analysis can be summarized as:

(1) whether there was probable cause for the arrest; and (2)



      17/ To analyze whether a right was clearly established, courts attribute

to defendants knowledge of constitutional developments at the time of the
alleged violations, including all available case law. Fed. Deposit Ins.
Corp. v. Henderson, 940 F.2d 465, 477 (9th Cir. 1991). Notably, at the
hearing, Plaintiff’s counsel declared that the LEOSA issues present an
important “case of first impression.”

                                      33
whether it is reasonably arguable that there was probable cause

for arrest—that is, whether reasonable officers could disagree

as to the legality of the arrest such that the arresting officer

is entitled to qualified immunity.”    Rosenbaum v. Vashoe Cty.,

663 F.3d 1071, 1076 (9th Cir. 2011); see also Hunter, 502 U.S.

at 226–27 (qualified immunity will shield the arresting officers

if a reasonable police officer would have believed that probable

cause existed to arrest the plaintiff).

            The Court has already held that Plaintiff’s individual

rights were not violated and that Defendant Jelsma had probable

cause to arrest Plaintiff for any one of several firearms and

terroristic threatening violations.    Accordingly, Defendant

Jelsma would also be entitled to the shield of qualified

immunity.

II.         Count II: § 1983 Against the County

            Because the Court has held that Plaintiff was not

deprived of a federal constitutional or statutory right,

Plaintiff’s § 1983 claim for municipal liability against the

County must be dismissed by extension.    See Quintanilla v. City

of Downey, 84 F.3d 353, 355 (9th Cir. 1996).

            Even assuming that a deprivation of a right did occur,

municipal liability under § 1983 “can only be imposed for

injuries inflicted pursuant to an official government policy or

custom.”    Davis v. City of Ellensburg, 869 F.2d 1230, 1233 (9th

                                 34
Cir. 1989).      A “policy” is a “deliberate choice to follow a

course of action made from among various alternatives by the

official or officials responsible for establishing final policy

with respect to the subject matter in question.”      Fogel v.

Collins, 531 F.3d 824, 834 (9th Cir. 2008) (quoting Fairley v.

Luman, 281 F.3d 913, 918 (9th Cir. 2002) (per curium)).      “A

‘custom’ for purposes of municipal liability is a ‘widespread

practice that, although not authorized by written law or express

municipal policy, is so permanent and well-settled as to

constitute a custom or usage with the force of law.’”      Young v.

City of Visalia, 687 F. Supp. 2d 1141, 1147 (E.D. Cal. 2009)

(quoting St. Louis v. Praprotnik, 485 U.S. 112, 127, 108 S.Ct.

915 (1988)).

           In addition to the fact that the HCPD officers had

probable cause to arrest Plaintiff, Plaintiff has not provided

any evidence showing that HCPD has a policy or custom allowing

unconstitutional arrests.      “Absent a formal governmental policy,

[Plaintiff] must show a ‘longstanding practice or custom which

constitutes the standard operating procedure of the local

government entity.’”      Trevino v. Gates, 99 F.3d 911, 918 (9th

Cir. 1996).      The practice or custom “must be so persistent and

widespread that it constitutes a permanent and well settled city

policy.”   Id.    Liability “may not be predicated on isolated or

sporadic incidents; it must be founded upon practices of

                                   35
sufficient duration, frequency and consistency that the conduct

has become a traditional method of carrying out policy.”      Id.

         Here, Plaintiff focuses the support for municipal

liability on LEOSA.   See Opp. 21.     He appears to be attempting

to satisfy his burden of showing a policy or custom by relying

on a “failure to train” theory.    See id.; see also id. at 22

(“Had the County distributed the AG’s LEOSA policies and rules

and trained its officers, more scrutiny and discernment could

have been used so that the Plaintiff would not have been

arrested and prosecuted.”).   This theory fails.

         To succeed under a failure-to-train theory in the §

1983 context, Plaintiff’s evidence must address the following

three factors:

         First, it must be determined whether the
         existing training program is adequate. The
         adequacy of a particular training program must
         be resolved “in relation to the tasks the
         particular officers must perform.” A training
         program will be deemed adequate if it “enables
         officers to respond properly to the usual and
         recurring situations with which they must
         deal.”

         Second, if the training program is deemed
         inadequate, it may justifiably be said to
         constitute a city policy. Such will be the
         case, however, “only where the failure to
         train amounts to deliberate indifference to
         the rights of persons with whom the police
         come into contact.” This heightened degree of
         culpability   on   the  party   [sic]   of   a
         municipality may be established when “the need
         for more or different training is so obvious,
         and the inadequacy so likely to result in the

                                  36
           violation of constitutional rights, that the
           policymakers of the city can reasonably be
           said to have been deliberately indifferent to
           the need.”

           Finally, inadequate training that manifests
           deliberate indifference on the part of a
           municipality must be shown to have “actually
           caused” the constitutional deprivation at
           issue.

Merrit v. Cty. Of Los Angeles, 875 F.2d 765, 770 (9th Cir. 1989)

(quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 391-92

(1989)).   A municipality’s training program can be actionable

under § 1983 only if Plaintiff proves all three factors.     See

id.

           Plaintiff argues that the County “does not have any

policies or training concerning LEOSA.”   Opp. 21-22.    Plaintiff

also argues that the County is estopped from arguing to the

contrary because it has refused to provide discovery on its

policies in this regard.   Id. at 22.   Yet Plaintiff has not

offered any factual evidence to support a failure to train

theory, and he has not demonstrated that any one at HCPD was on

notice of any alleged deficiencies in the training of police

officers with respect to LEOSA.    See Opp. 21.

           Plaintiff’s § 1983 municipal liability claims must

therefore fail.   Plaintiff has raised no genuine issue of

material fact that the County Defendants had actual or

constructive notice that the HCPD’s officer training was


                                  37
deficient.    See Connick v. Thompson, 131 U.S. 1350, 1360 (2011)

(“A pattern of similar constitutional violations by untrained

employees is ‘ordinarily necessary’ to demonstrate deliberate

indifference for purposes of failure to train.”).            “Only where a

failure to train reflects a deliberate or conscious choice by

the municipality . . . can a city be liable for such a failure

under § 1983.”     Canton, 489 U.S. at 389.       Moreover, because the

Court has already held that Plaintiff has failed to prove a

constitutional deprivation of a right, Plaintiff cannot prove

that any lack of training by the County is “closely related to

the ultimate injury.”      Lee v. City of Los Angeles, 250 F.3d 668,

681 (9th Cir. 2001) (requiring plaintiff to prove that the

“constitutional ‘injury would have been avoided’ had the

governmental entity properly trained its employees” (quoting

Oviatt By and Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th

Cir. 1992))).

             The Court therefore holds that Plaintiff’s § 1983

claim against the County must fail.

III.         Count III: False Arrest/False Imprisonment Against the
             County Defendants

             Plaintiff’s state-law false arrest/false imprisonment

claim18/ fails for the reasons explained in the April 20, 2018



         Because “a person who is falsely arrested is at the same time falsely
       18/

imprisoned, false arrest and false imprisonment as tort claims are
distinguishable only in terminology.” Reed, 76 Haw. at 230, 873 P.2d at 109.

                                     38
and November 20, 2018 Orders.   See ECF Nos. 14 & 27.   A

determination that the arresting officer “had probable cause is

a defense to the common law claims of false arrest[] [and] false

imprisonment[.]”   Reed v. City & Cty. of Honolulu, 76 Haw. 219,

230, 873 P.2d 98, 109 (1994) (citing House v. Ane, 56 Haw. 383,

390-91, 538 P.2d 320, 325-26 (1975) and Towse v. State, 64 Haw.

624, 635, 647 P.2d 696, 704 (1982)); see also Freeland v. Cty.

of Maui, No. CIV. 11-00617 ACK-KS, 2013 WL 6528831, at *19 (D.

Haw. Dec. 11, 2013) (“Probable cause is an affirmative defense

to the claim of false imprisonment.” (citation omitted)).

Defendant Jelsma made a warrantless arrest of Plaintiff after he

“saw and observed what reasonable persons would believe to be an

offense being committed in [his] presence.”    House, 56 Haw. at

391, 538 P.2d at 326.    Accordingly, the undisputed facts show

that Plaintiff’s detention and restraint were lawful, and the

County Defendants are entitled to summary judgment on the false

arrest/false imprisonment claim, Count III.

IV.      Counts IV–VI: Defamation “Per Se,” Defamation “Per
         Quod,” and False Light Against the County Defendants

         The County Defendants are also entitled to summary

judgment on Counts IV through VI, defamation and false light.

As the Court explained in the November 20, 2018 Order, the truth

of an allegedly defamatory statement is a complete defense to an

action for defamation.   See November 20, 2018 Order at (citing


                                 39
Basilius v. Honolulu Pub. Co., 711 F. Supp. 548, 551 (D. Haw.

1989), aff’d sub nom. Polycarp Basilius v. Honolulu Pub. Co.,

888 F.2d 1394 (9th Cir. 1989) and Kohn v. West Hawaii Today,

Inc., 65 Haw. 584, 590, 656 P.2d 79, 83 (1982)).

            The Third Amended Complaint focuses on the same two

media releases quoted in the prior complaints, which twice this

Court has found insufficient to support the defamation and false

light claims.   The only evidence Plaintiff submits are copies of

the media releases and declarations from individuals in

Plaintiff’s community speaking to resulting damage to his

reputation.   See Opp. 23 (discussing these declarations); Ex. 15

to Pl.’s CSF, ECF No. 120-23 (declarations).    And the Opposition

makes the exact same arguments made previously, which this Court

rejected.

            The undisputed facts compel the Court to again dismiss

the defamation and false light claims because Plaintiff has

again failed to establish that the County Defendants made a

false statement.    As discussed in great detail in the November

20, 2018 Order, the absence of a false statement precludes

Plaintiff’s claims for defamation and false light.    Accordingly,

because truth is “a complete defense to an action for

defamation,” Basilius, 711 F. Supp. at 551, the County

Defendants are entitled to summary judgment in their favor on

Counts IV, V, and VI of the Third Amended Complaint.

                                 40
V.       Count VII: Negligent Investigation Against the County
         Defendants

         Finally, the County Defendants are entitled to summary

judgment on Count VII, negligent investigation.       As the County

Defendants rightly point out, “[t]here is no ‘duty’ to not

arrest without probable cause.”     Pourny v. Maui Police Dep’t,

Cty. of Maui, 127 F. Supp. 2d 1129, 1145-46 (D. Haw. 2000)

(citing Reed, 76 Haw. 219, 230, 873 P.2d at 109).       There is only

the intentional tort of “false arrest,” which the Court

addressed in connection with Count III.     See id.

         Plaintiff argues in his Opposition that the negligent

investigation claim is based on a duty created by HRS § 803-5,

which Plaintiff cites as support for his statement that

“Defendants have a legal duty to conduct a through [sic]

investigation.”     Opp. 24 (citing HRS § 803-5).     HRS § 803-5 says

nothing about a duty to conduct any investigation, let alone a

thorough one.     All it does is (1) allow an officer to arrest or

detain a person without a warrant when there is probable cause

and (2) state the standard for probable cause.

         Hawai`i law does not provide for any legal duty not to

arrest without probable cause and, even so, the Court has

explained that the County Defendants had probable cause anyway.

Accordingly, the County Defendants are entitled to summary




                                  41
judgment in their favor on Count VII of the Third Amended

Complaint.

                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS Defendants

County of Hawai`i and Samuel Jelsma’s Motion for Summary

Judgment, ECF No. 109, and dismisses all of Plaintiff’s

claims.19/



             IT IS SO ORDERED.

             DATED: Honolulu, Hawai`i, December 30, 2019.




                                   ________________________________
                                   Alan C. Kay
                                   Sr. United States District Judge


Rodrigues v. County of Hawaii, et al., Civ. No. 18-0027-ACK-WRP, Order
Granting Defendants County of Hawaii and Samuel Jelsma’s Motion for
Summary Judgment.




     19/  Despite this outcome, the Court notes that it remains troubled by
Defendant Jelsma’s treatment of Plaintiff, which Plaintiff alleges was based
on a bad past relationship between the two. See Opp. 16-17, 19-20. With
that said, such treatment—without more—does not amount to a violation of
Plaintiff’s Fourth Amendment rights. See Devenpeck v. Alford, 543 U.S. 146,
153-155 (2004) (rejecting interpretation of the Fourth Amendment that would
“depend upon the subjective state of mind of the officer”); see also Reply 8
n.3.

                                     42
